Name: Commission Regulation (EC) No 3199/93 of 22 November 1993 on the mutual recognition of procedures for the complete denaturing of alcohol for the purposes of exemption from excise duty
 Type: Regulation
 Subject Matter: taxation;  Europe;  technology and technical regulations;  food technology;  European Union law;  beverages and sugar
 Date Published: nan

 Avis juridique important|31993R3199Commission Regulation (EC) No 3199/93 of 22 November 1993 on the mutual recognition of procedures for the complete denaturing of alcohol for the purposes of exemption from excise duty Official Journal L 288 , 23/11/1993 P. 0012 - 0015 Finnish special edition: Chapter 9 Volume 2 P. 0145 Swedish special edition: Chapter 9 Volume 2 P. 0145 COMMISSION REGULATION (EC) No 3199/93 of 22 November 1993 on the mutual recognition of procedures for the complete denaturing of alcohol for the purposes of exemption from excise dutyTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/83/EEC of 19 October 1992 on the harmonization of the structures of excise duties on alcohol and alcoholic beverages (1), and in particular Article 27 (4) thereof, Having regard to Council Directive 92/12/EEC of 25 February 1992 on the general arrangements for products subject to excise duty and on the holding movement and monitoring of such products (2), as amended by Directive 92/108/EEC (3), and in particular Article 24 thereof, Having regard to the opinion of the Committee on Excise Duties, Whereas pursuant to Article 27 (1) (a) of Directive 92/83/EEC, Member States are required to exempt from excise duty alcohol which has been completely denatured in accordance with the requirements of any Member State, provided that such requirements have been duly notified and accepted in accordance with the conditions laid down in paragraphs 3 and 4 of that Article; Whereas objections have been received to the requirements notified; Whereas, therefore, in accordance with the requirements of paragraph 4 of the said Article a decision is to be taken in accordance with the procedure laid down in Article 24 of Directive 92/12/EEC, HAS ADOPTED THIS REGULATION: Article 1 The denaturants which are employed in each Member State for the purposes of completely denaturing alcohol in accordance with Article 27 (1) (a) of Directive 92/83/EEC are as described in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 November 1993. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 316, 31. 10. 1992, p. 21. (2) OJ No L 76, 23. 3. 1992, p. 1. (3) OJ No L 390, 31. 12. 1992, p. 124. ANNEX Belgium Five litres of methylene per 100 litres of ethyl alcohol irrespective of the alcoholic strength and sufficient colourant to produce a good markable blue or purple (violet) colour. The following are included within the meaning of 'methylene': - actual methylene, that is to say raw methyl alcohol produced from the dry distillation of wood and containing at least 10 % by weight of acetone, - a mixture of methylene and methanol containing at least 60 % by weight of actual methylene and 10 % by weight of acetone, - a mixture of methanol, acetone and pyrogenetic impurities with a strong empyreumatic colour, containing at least 10 % by weight of acetone. Denmark Per hectolitre pure alcohol: - 2 litres methylehtylketone, and - 3 litres methylisobutylketone. Germany Per hectolitre pure alcohol: 1) 0,75 litres methylethylketone, consisting of - 95 to 96 % by weight of methylethylketone, - 2,5 to 3 by weight of methylisopropylketone, - 1,5 to 2 by weight of ethylisoamylketone (5-methyl-3-heptanon) together with 0,25 litres of pyridine bases; 2) One litre methylethylketone, consisting of - 95 to 96 % by weight of methylethylketone, - 2,5 to 3 % by weight of methylisopropylketone, - 1,5 to 2 % by weight of ethylisoamylketone (5-methyl-3-heptanon), together with one gram denatonium benzoate. Greece Five litres of methyl alcohol per hectolitre of impure ethyl alcohol, plus: - 0,5 % lamp oil, - 4 ppm methylene blue, - 1 % oil of turpentine. Spain Per hectolitre of pure alcohol: - 1 gram denatonium benzoate, - 2 litres methylethylketone (butanone), and - 0,2 grams methylene blue (CI basic blue 52015). France To one hectolitre ethyl alcohol at 90 % vol add: - 3,5 litres of methylene, and - 1 litre of isopropyl alcohol. 'RÃ ©gie type' - methylene Definition: In accordance with the ministerial decision of 7 May 1955, taken after consultation of the laboratory service of the Ministry of Economic Affairs and Finance, 'rÃ ©gie type' methylene must satisfy the following requirements: - it must register 90 % vol at a temperature of 20 ° C, with a tolerance of 0,5, - it must contain at least 6 % pyrogenic impurities (disregarding products that can be saponified by soda and expressed as methyl acetate), - it must contain ketones and water to bring the methyl alcohol up to 100, - it must be obtained exclusively from the carbonization of wood, carried out under the supervision of the tax authorities. The pyrogenic impurities are the real denaturant. They give the mixture an unpleasant taste, making the alcohol unfit for oral consumption. Through its chemical properties, acetone makes it easier, in the laboratory, to isolate the denaturant in the alcohol. Lastly, methyl alcohol indicates denaturation. Its boiling point is much the same as that of ethyl alcohol. It can therefore be separated only by using special techniques and apparatus. In principal, its presence, above a certain percentage, which varies according to the different types of ethyl alcohol, indicates whether the alcohol analysed has been previously denatured by the general process. Ireland Mineralized methylated spirits: - 9,5 % wood naphtha, - 0,5 % crude pyridine, - 0,025 ounce methyl violet dye (per 100 gallons of pure ethyl alcohol), - 0,375 % petroleum oil. NB: The wood naphtha and crude pyridine may be substituted with 10 % methyl alcohol. Italy Per hectolitre of pure alcohol: - 125 grams of tiofene, - 0,8 grams of denatonium benzoate, - 0,4 grams of CI acid red 51 (red colourant), - 2 litres of methylethylketone. Luxembourg Five litres methylene per hectolitre of ethyl alcohol irrespective of the alcoholic strength and sufficient colourant to produce a good markable blue or purple (violet) colour. The following are included within the meaning of 'methylene': - actual methylene, that is to say raw methyl alcohol produced from the dry distillation of wood and containing at least 10 % by weight of acetone, - a mixture of methylene and methanol containing at least 60 % by weight of actual methylene and 10 % by weight of acetone, - a mixture of methanol, acetone and pyrogenetic impurities with a strong empyreumatic odour, containing at least 10 % by weight of acetone. Netherlands Per hectolitre of ethyl alcohol: Five litres of a mixture consisting of: - 60 % by volume of methanol, - 11 % by volume of fusel oil (a concentrate of by-products of alcohol distillation), - 20 % by volume of acetone, - 8 % by volume of water, - 0,5 % by volume of butanol, - 0,5 % by volume of formalin (a watery solution of 37 % by weight of formaldehyde), together with colouring the quantity and constituents of which meet the conditions laid down by the chemist of the Fiscal Service. United Kingdom Base: - 90 % vol ethanol, - 9,5 % vol 'wood naptha' (1), and - 0,5 vol crude pyridine. To each 1 000 litres of which is added: - 3,75 litres of mineral naptha (petroleum oil) and - 1,5 ppm of methyl violet. (1) Wood naptha is a product which may be synthetic but must produce such properties as to render a mixture of 5 % wood naptha with 95 % spirits unfit for use as a beverage. This is achieved by producing a relatively complex but stable 'cocktail' of substances which cannot be easily removed from the spirits. Composition of 'wood naptha' There is no prescriptive list of ingredients, but some or all of the following are found in approved synthetic wood naptha: - pyridine, - pyridine bases, - allyl alcohol, - crotenaldehyde, - picolene, - denatonium benzoate, - methyl alcohol.